DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4, 6-10 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lefrere et al (US PG Pub. No. 2015/0000343) in view of Rue et al (US PG Pub. No. 2005/0236747).
Regarding claim 1:
	Lefrere teaches a burner for a facility for melting vitrifiable materials, comprising: an injector block (12 and under, including injection ports 11) comprising a combustion gas distribution network (at least network supplying 3 and 4) and at least one injector (11), and a plate (portion above 12, excluding 11) in glass and/or flame contact which at least partially overlaps said injector block (see figure 1) and comprises at least one injection hole in fluid communication with said injector (see figure 1), wherein the plate is part of the injector block. 
	Lefrere fails to disclose the plate is removably attached to the injector block.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the outer portion/flame stabilization portion of the plate covering the burner of Lefrere to be removable like the outer portion/flame stabilization portion of Rue in order to easily remove the plate if it needs replacement or repairs.

Regarding claim 3:
	Lefrere modified above teaches the burner is of the submerged type (see at least title). 

Regarding claim 4:
	Lefrere modified above teaches wherein said at least one injector extends at least partially into said injection hole (see figure 1). 

Regarding claim 6:
	Lefrere modified above teaches wherein said plate comprises at least one planar sheet defining a perimeter around the injector or injectors (5 and 6, see figures 1-2). 

Regarding claim 7:


Regarding claim 8:
	Lefrere modified above teaches said plate comprises solid peripheral flanks rising up from said planar sheet (see figures 1 and 2). 

Regarding claim 9:
	Lefrere modified above teaches wherein the solid peripheral flanks are removably attached to an upper surface of the injector block (where in Rue as modified above the entire upper assembly is removably connected including peripheral flanks, 31/32), and wherein said planar sheet is fitted between the peripheral flanks and the upper surface of the injector block (although the examiner notes that the peripheral flanks and plate of Lefrere as modified above are one piece it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the two be separate parts since making portions separable from one another was deemed by the courts to be obvious to a person having ordinary skill in the art, see MPEP 2144.04 V. C.). 

Regarding claim 10:


Regarding claim 12:
	Lefrere modified above teaches each injector comprises a mixing chamber (2) in the shape of a cylinder, with an ejection hole, a fuel feed pipe (3) and an oxidant feed pipe (4) opening into the mixing chamber at the casing of the cylinder in a direction causing the fuel and the oxidant to flow tangentially with respect to the casing of the cylinder (see figures 1 and 3). 

Regarding claim 13:
	Lefrere modified above teaches wherein said injector block comprises a cooling system (12) comprising a network of pipes that is suited to the circulation, inside the burner, of a cooling fluid (see figure 1 and paragraph 73).. 

Regarding claim 14:
	Lefrere modified above teaches a method for assembling/dismantling a burner as claimed in claim 1 (see claim 1). 

Regarding claim 15:
	Lefrere modified above teaches a facility for melting a composition of vitrifiable materials, comprising at least one melting chamber supplied with at least one burner as claimed in claim 1 (See claim 1). 

Regarding claim 16:
	Lefrere modified above teaches a method comprising melting a composition of vitrifiable materials with the facility as claimed in claim 15 (see paragraph 1). 

Regarding claim 17:
	Lefrere modified above teaches wherein said planar sheet comprise teeth (13) which project from an upper face thereof.

Claims 2, 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lefrere in view of Rue as applied to claim 1 above, and further in view of Charbonneau et al (US PG Pub. No. 2016/0075586).
Regarding claim 2:
	Lefrere modified above teaches all of the above except wherein said injector block and said plate are made up of different materials.
	Charbonneau teaches a submerged combustion burner similar to Lefrere including the crown/outer plate (32) is made of different materials than the rest of the burner (see at least paragraph 11).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lefrere with the teachings of Charbonneau to have different materials for the crown and rest of 

Regarding claim 5:
	Lefrere modified above teaches all of the above except wherein said plate is attached to the injector block by means of: a sacrificial screw-bolt assembly and/or a screw-tap assembly and/or a rivet and/or a pin.
	Charbonneau teaches using a bolt/screw to connect dissimilar metal materials (see paragraph 69 where two corrosion and fatigue dissimilar metals are connected by flanges and bolting).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lefrere with the teachings of Charbonneau to connect the plate with the injector block using bolts in order to reduce differential thermal expansion or corrosion from interfering with the connection.

Regarding claim 11:
	Lefrere modified above teaches all of the above except a thermal paste layer at the interface between the injector block and the plate, however the examiner notes that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lefrere to use thermal paste as this is a known alternative to securing two portions together in a glass melting furnace well known to be interchangeable to one having ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Luka et al (US PG Pub. No. 20170059154) - similar submerged glass melter.
Faulkinbury (US PG Pub. No. 2018/0058688) - similar submerged glass melter.
Richardson (US PG Pub. No. 2016/0153654) - similar submerged glass melter.
Cai et al (US PG Pub. No. 2016/0083279) - similar submerged glass melter.
Brooker (US Patent No. 6,805,773) - similar submerged glass melter.


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762